Case 8:19-cv-02334-JVS-KES Document 31 Filed 09/09/20 Page 1 of 2 Page ID #:130


      Joseph R. Manning, Jr. (SBN 223381)
  1   ADAPracticeGroup@manninglawoffice.com
      MANNING LAW, APC
  2   20062 SW Birch Street
      Newport Beach, CA 92660
  3   Tel: 949.200.8755
      Fax: 866.843.8308
  4
      Attorneys for Plaintiff
  5
      JAMES RUTHERFORD
  6
  7
                            UNITED STATES DISTRICT COURT
  8
                           CENTRAL DISTRICT OF CALIFORNIA
  9
 10        JAMES RUTHERFORD, an             Case No.: 8:19-cv-02334-JVS-KES
 11        individual,
                                            Hon. James V. Selna
 12
           Plaintiff,
 13                                         NOTICE OF VOLUNTARY
           v.                               DISMISSAL WITH PREJUDICE
 14
                                            PURSUANT TO FEDERAL RULE OF
 15        LORD SHIVA LLC, a                CIVIL PROCEDURE 41(a)(1)(A)(i)
           California limited liability
 16
           company; and DOES 1-10,          Complaint Filed: December 4, 2019
 17        inclusive,                       Trial Date: None
 18
           Defendants.
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                        NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE
Case 8:19-cv-02334-JVS-KES Document 31 Filed 09/09/20 Page 2 of 2 Page ID #:131

  1         TO THE COURT AND ALL PARTIES:
  2         Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,
  3   Plaintiff James Rutherford (“Plaintiff”) requests that this Court enter a dismissal
  4   with prejudice of Plaintiff’s Complaint in the above-entitled action, in its entirety.
  5   Each party shall bear his or its own costs and attorneys’ expenses.
  6
  7                                          Respectfully submitted,
  8
  9     DATED : September 9, 2020            MANNING LAW, APC

 10                                          By: /s/ Joseph R. Manning, Jr.
                                               Joseph R. Manning, Jr.
 11
                                               Attorney for Plaintiff
 12                                            James Rutherford
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                 1
                     NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE
